—Appeal by the defendant from a judgment of the County Court, Nassau County (Ayres, J), rendered June 20, 2008, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CEL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
In fashioning its Sandoval ruling (see People v Sandoval, 34 *974NY2d 371 [1974]), the trial court “struck an appropriate balance between the probative value of the defendant’s prior crimes and the possible prejudice to the defendant” (People v Townsend, 70 AD3d 982, 982 [2010]; see People v Sandoval, 34 NY2d 371 [1974]). Dillon, J.P., Covello, Florio and Hall, JJ., concur.